Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This Office Action is response to Applicants' Non-Final Office Action Amendment filed on 04/30/2021. Claims 1, 6-7, 10-12, 14, and 16-20 have been amended. Claims 1-20 are pending in this Office Action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Attorney Jay H. Anderson (Reg. No.: 38,371) on 05/18/2021 at 845-831-4159.

In claims:

Please replace claims 1, 6-7, 11, 14, and 17 with the amended claims 1, 6-7, 11, 14, and 17. 






Amendments to the Claims:

1.         (Currently amended)  A method, comprising:
detecting, by a processing system including a processor, a first modification of a first user profile at a secondary data repository of a communication network, the first modification resulting in a modified first user profile, wherein the first modification of the first user profile is directed by a first application operating at a first communication device, the first application comprising a first third-party application;
identifying, by the processing system, a usage event associated with the first communication device according to the first modification of the first user profile by inferring from the first modification that the usage event has occurred, wherein the usage event comprises a change in an operating condition of the first communication device;
generating, by the processing system according to a change in operation of a second application based on the usage event, a second modification of a second user profile at the secondary data repository, the second modification resulting in a modified second user profile,  the second application comprising a second third-party application; 
determining, by the processing system, that at least one of the modified first user profile or the modified second user profile conforms to an update policy for a primary data repository separate from the secondary data repository, wherein the primary data repository is not accessible by the first application or by the second application;
replicating, by the processing system in accordance with the determining, the at least one of the modified first user profile or the modified second user profile to the primary data repository; 
verifying, by the processing system, authentication information, wherein the replicating is performed responsive to the verifying of the authentication information; and


6. 	 (Currently amended)  The method of claim 1, wherein the second application operates at a second communication device
.

7.	(Currently amended)  The method of claim 6, further comprising:
 
receiving, by the processing system, the authentication information from the second communication device responsive to determining that the modified second user profile violates the update policy.

11.       (Currently amended)  A device, comprising:
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising:
detecting a first modification of a first user profile at a secondary data repository of a communication network, the first modification resulting in a modified first user profile, wherein the first modification of the first user profile is directed by a first application operating at a first communication device, the first application comprising a first third-party application;

generating, according to a change in operation of a second application based on the usage event, a second modification of a second user profile at the secondary data repository, the second modification resulting in a modified second user profile, the second application comprising a second third-party application; 
determining that at least one of the modified first user profile or the modified second user profile conforms to an update policy for a primary data repository separate from the secondary data repository, wherein the primary data repository is not accessible by the first application or by the second application;
replicating, in accordance with the determining, the at least one of the modified first user profile or the modified second user profile to the primary data repository; 
verifying authentication information, wherein the replicating is performed responsive to the verifying of the authentication information; and
predicting a behavior of a user of the first communication device by extrapolating the first modification of the first user profile at the secondary data repository, the identified usage event, or both.

14. 	 (Currently amended)  The device of claim 11, wherein the second application operates at a second communication device, and wherein the operations further comprise: 
receiving the authentication information from the second communication device responsive to determining that the modified second user profile violates the update policy.

detecting a first modification of a first user profile at a secondary data repository of a communication network, the first modification resulting in a modified first user profile, wherein the first modification of the first user profile is directed by a first application operating at a first communication device, the first application comprising a first third-party application;
identifying a usage event associated with the first communication device according to the first modification of the first user profile by inferring from the first modification that the usage event has occurred, wherein the usage event comprises a change in an operating condition of the first communication device;
generating, according to a change in operation of a second application based on the usage event, a second modification of a second user profile at the secondary data repository, the second modification resulting in a modified second user profile, the second application comprising a second third-party application; 
determining that at least one of the modified first user profile or the modified second user profile conforms to an update policy for a primary data repository separate from the secondary data repository, wherein the primary data repository is not accessible by the first application or by the second application;
replicating, in accordance with the determining, the at least one of the modified first user profile or the modified second user profile to the primary data repository; 
verifying authentication information, wherein the replicating is performed responsive to the verifying of the authentication information; and
predicting a behavior of a user of the first communication device by extrapolating the first modification of the first user profile at the secondary data repository, the identified usage event, or both.
Allowable Subject Matter
4. 	Claims 1-20 are allowed.
	The closest prior art, US Patent Publication No. 2014/0115488 A1: of Hackborn (hereinafter Hackborn) teaches a method for providing a unique wallpaper for a new user profile on a graphical user interface of a computing device, the method includes initiating, by a computing device, a new user profile setup process to create a user profile at the computing device, the computing device having at least one other existing user profile; wherein the closest prior art, US Patent Pub. No.:  2010/0138370 A1 of Wu et al. (hereinafter Wu) teaches system and method for classifying and normalizing information using a combination of traditional data input methods, natural language processing, and predetermined templates. One method may include activating a template. Based on this template, template-specific data may also be retrieved; wherein the closest prior art, US Patent Pub. No.:  2009/0138525 A1 of Mattox et al. (hereinafter Mattox) teaches system and method for managing orphan tokens in a business process system. The method may include a first business process system template being compared by computer to a second business process system template. The method may include predicting by computer at least one predicted orphan token that would be orphaned if the business process system is migrated to the second business process system template from the first business process system template.
 Also, Hackborn, Wu and Mattox fail to teach determining that at least one of the modified first user profile or the modified second user profile conforms to an update policy for a primary data repository separate from the secondary data repository, wherein the primary data repository is not accessible by the first application or by the second application; replicating, by the processing system in accordance with the determining, the at least one of the modified first user profile or the modified second user profile to the primary data repository.


The dependent claims bring definite, further limiting, and fully enable by the specification are also allowed.

5. 	        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR 
05/19/2021											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156